DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)[1] as being anticipated by Kinney (20160352524).
With regard to Claim 1, Kinney teaches a method comprising: transmitting, by a computing device, responsive to a request from a client to access a service, a value to the client, the client configured to access the service using an access token (Kinney discloses a token code value being sent from the authentication system to the user device when the client requests access to a service in Paragraph 47); receiving, by the computing device from the client, a signature, the signature generated using the value, a device identifier, and a first encryption key (Kinney discloses a request signature being sent to the authentication system from the user device, the request signature being comprised of the token code transmitted from the system, a device identifier, and a signature encryption key in Paragraph 52); determining, by the computing device using the value and a second encryption key, the device identifier from the signature (Kinney discloses the authentication system creating a server-side signature and then comparing it to the signature sent by the user device to determine if the device identifier is correct, the server-side signature being created using the token code and a second signature encryption key in Paragraph 56 and further in view of Paragraph 57); identifying, by the computing device, a status (fig 4, para 24,user device  may be authenticated to receive the secure user information ) of the client according to the device identifier (Kinney discloses the authentication system authenticating the device identifier of the user device to determine if the user device is a valid device in Paragraph 53); and providing, by the computing device responsive to the status (fig 4, para 57, user device 104 may be authenticated to receive the secure user information), the access token (Kinney discloses the authentication system providing the user device secure user information which can be used as an access token once the device’s signature has been authenticated and the device has been deemed valid in Paragraph 58 and further in view of Paragraph 57).

With regard to Claim 2, Kinney teaches comprising issuing, by the computing device, the access token to the client for accessing the service responsive to the status indicating that the client is permitted to access the service (Kinney discloses the authentication system providing the user device secure user information which can be used as an access token once the device’s signature has been authenticated and the user is deemed to be a valid user with permissions to access the service they requested access to in Paragraph 58 and further in view of Paragraph 57).

With regard to Claim 8, Kinney teaches a device, comprising: one or more processors configured to: transmit, responsive to a request from a client to access a service, a value to the client, the client configured to access the service using an access token (Kinney discloses a token code value being sent from the authentication system to the user device when the client requests access to a service in Paragraph 47); receive, from the client, a signature, the signature generated using the value, the device identifier, and a first encryption key (Kinney discloses a request signature being sent to the authentication system from the user device, the request signature being comprised of the token code transmitted from the system, a device identifier, and a signature encryption key in Paragraph 52); determine, using the value and a second encryption key, the device identifier from the signature (Kinney discloses the authentication system creating a server-side signature and then comparing it to the signature sent by the user device to determine if the device identifier is correct, the server-side signature being created using the token code and a second signature encryption key in Paragraph 56 and further in view of Paragraph 57); identify a status of the client according to the device identifier (Kinney discloses the authentication system authenticating the device identifier of the user device to determine if the user device is a valid device in Paragraph 53); and provide, responsive to the status, the access token (Kinney discloses the authentication system providing the user device secure user information which can be used as an access token once the device’s signature has been authenticated and the device has been deemed valid in Paragraph 58 and further in view of Paragraph 57).

With regard to Claim 9, Kinney teaches wherein the one or more processors are configured to issue a token to the client for accessing the service responsive to the status indicating that the client is permitted to access the service (Kinney discloses the authentication system providing the user device secure user information which can be used as an access token once the device’s signature has been authenticated and the user is deemed to be a valid user with permissions to access the service they requested access to in Paragraph 58 and further in view of Paragraph 57).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4, 7, 10-11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (20160352524) as applied to claim 1 above, and further in view of Ochmanski (20170099148).

With regard to Claim 3, 
Kinney does not disclose:
comprising providing, by the computing device responsive to the status, the access token and a refresh token, the access token permitting the client to access the service for a defined duration of time, and the refresh token permitting the client to obtain another access token after expiration of the access token
However, in an analogous art, Ochmanski discloses:
comprising providing, by the computing device responsive to the status, the access token and a refresh token, the access token permitting the client to access the service for a defined duration of time, and the refresh token permitting the client to obtain another access token after expiration of the access token (Ochmanski discloses an access token and a refresh token being given to the client after the state of the client has been deemed valid in Paragraph 50).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a refresh token alongside the access token sent by the authentication system and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the system to refresh the access token during long sessions, thereby requiring the user to manually send requests for additional access tokens.
With regard to Claim 4, 
Kinney does not disclose:
comprising preventing, by the computing device responsive to the status indicating that the client is noncompliant, provision of a refresh token, the refresh token permitting the client to obtain an access token
However, in an analogous art, Ochmanski discloses:
comprising preventing, by the computing device responsive to the status indicating that the client is noncompliant, provision of a refresh token, the refresh token permitting the client to obtain an access token (Ochmanski discloses the system ending the authentication process before a client can be given a refresh token, thus preventing them from acquiring a refresh token, if the state of the device has been determined to be invalid in Paragraph 50 and further in view of Paragraph 49 and Paragraph 47).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a refresh token that can only be sent to legitimate users and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability and security of the system by allowing the system to refresh the access token during long sessions while preventing illegitimate users from gaining access to access tokens through a legitimate user’s refresh token.

With regard to Claim 7, 
Kinney does disclose: 
comprising: verifying, by the computing device, the signature from the client using the second encryption key (Kinney discloses the authentication system creating a server-side signature and then comparing it to the signature sent by the user device to determine if the device identifier is correct, the server-side signature being created using the second signature encryption key in Paragraph 56 and further in view of Paragraph 57)
Kinney does not disclose: 
and determining, by the computing device using the value and the second encryption key, the device identifier from the signature responsive to verification of the signature
However, in an analogous art, Ochmanski discloses:
and determining, by the computing device using the value and the second encryption key, the device identifier from the signature responsive to verification of the signature (Ochmanski discloses the device identity server validating the device identifier by using the string and the public key once the signature has been validated in Paragraph 45).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a means of verifying the device identifier once the signature has been verified and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security of the system by verifying that the device identifier used by the signature is the device identifier for a legitimate user device.

With regard to Claim 10, 
Kinney does not disclose:
wherein the one or more processors are configured to provide, responsive to the status, the access token and a refresh token, the access token permitting the client to access the service for a defined duration of time, and the refresh token permitting the client to obtain another access token after expiration of the access token.
However, in an analogous art, Ochmanski discloses:
wherein the one or more processors are configured to provide, responsive to the status, the access token and a refresh token, the access token permitting the client to access the service for a defined duration of time, and the refresh token permitting the client to obtain another access token after expiration of the access token (Ochmanski discloses an access token and a refresh token being given to the client after the state of the client has been deemed valid in Paragraph 50).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a refresh token alongside the access token sent by the authentication system and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the system to refresh the access token during long sessions, thereby requiring the user to manually send requests for additional access tokens.
With regard to Claim 11, 
Kinney does not disclose:
wherein the one or more processors are configured to prevent, responsive to the status indicating that the client is noncompliant, provision of a refresh token, the refresh token permitting the client to obtain an access token
However, in an analogous art, Ochmanski discloses:
wherein the one or more processors are configured to prevent, responsive to the status indicating that the client is noncompliant, provision of a refresh token, the refresh token permitting the client to obtain an access token (Ochmanski discloses the system ending the authentication process before a client can be given a refresh token, thus preventing them from acquiring a refresh token, if the state of the device has been determined to be invalid in Paragraph 50 and further in view of Paragraph 49 and Paragraph 47).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a refresh token that can only be sent to legitimate users and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability and security of the system by allowing the system to refresh the access token during long sessions while preventing illegitimate users from gaining access to access tokens through a legitimate user’s refresh token.

With regard to Claim 14, 
Kinney does disclose: 
wherein the one or more processors are configured to: verify the signature from the client using the second encryption key (Kinney discloses the authentication system creating a server-side signature and then comparing it to the signature sent by the user device to determine if the device identifier is correct, the server-side signature being created using the second signature encryption key in Paragraph 56 and further in view of Paragraph 57)
Kinney does not disclose: 
and determine, using the value and the second encryption key, the device identifier from the signature responsive to verification of the signature
However, in an analogous art, Ochmanski discloses:
and determine, using the value and the second encryption key, the device identifier from the signature responsive to verification of the signature (Ochmanski discloses the device identity server validating the device identifier by using the string and the public key once the signature has been validated in Paragraph 45).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a means of verifying the device identifier once the signature has been verified and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security of the system by verifying that the device identifier used by the signature is the device identifier for a legitimate user device.

With regard to Claim 15, 
Kinney does disclose:
method comprising: transmitting, by a computing device, responsive to a request from a client to access a service, a value to the client, the client configured to access the service using an access token (Kinney discloses a token code value being sent from the authentication system to the user device when the client requests access to a service in Paragraph 47); 
receiving, by the computing device from the client, a signature, the signature generated using the value, a device identifier, and a first encryption key (Kinney discloses a request signature being sent to the authentication system from the user device, the request signature being comprised of the token code transmitted from the system, a device identifier, and a signature encryption key in Paragraph 52); 
determining, by the computing device using the value and a second encryption key, the device identifier from the signature (Kinney discloses the authentication system creating a server-side signature and then comparing it to the signature sent by the user device to determine if the device identifier is correct, the server-side signature being created using the token code and a second signature encryption key in Paragraph 56 and further in view of Paragraph 57); 
identifying, by the computing device, a status of the client according to the device identifier (Kinney discloses the authentication system authenticating the device identifier of the user device to determine if the user device is a valid device in Paragraph 53);
Kinney does not disclose: 
and providing, by the computing device responsive to the status, a refresh token to permit the client to obtain a second access token to replace the first access token to access the service
However, in an analogous art, Ochmanski discloses:
and providing, by the computing device responsive to the status, a refresh token to permit the client to obtain a second access token to replace the first access token to access the service (Ochmanski discloses a refresh token being given to the client after the state of the client has been deemed valid which can be used to grant the user a second access token in Paragraph 50) 
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a refresh token alongside the access token sent by the authentication system and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the system to refresh the access token during long sessions, thereby requiring the user to manually send requests for additional access tokens.

With regard to Claim 17, 
Kinney does not disclose: 
comprising verifying, by the computing device, the status of the client in accordance with one or more conditions allowing issuance of the refresh token 
However, in an analogous art, Ochmanski discloses:
comprising verifying, by the computing device, the status of the client in accordance with one or more conditions allowing issuance of the refresh token (Ochmanski discloses the system verifying whether the state of the client is valid and then issuing a refresh token if the state is valid in Paragraph 49 and further in view of Paragraph 50).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a refresh token and a means for validating that the user has permission to use a refresh token and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability and security of the system by allowing the system to refresh the access token during long sessions while preventing illegitimate users from gaining access to access tokens through a legitimate user’s refresh token.

With regard to Claim 20, 
Kinney does disclose: 
comprising: verifying, by the computing device, the signature from the client using the second encryption key (Kinney discloses the authentication system creating a server-side signature and then comparing it to the signature sent by the user device to determine if the device identifier is correct, the server-side signature being created using the second signature encryption key in Paragraph 56 and further in view of Paragraph 57)
Kinney does not disclose: 
and determining, by the computing device using the value and the second encryption key, the device identifier from the signature responsive to verification of the signature
However, in an analogous art, Ochmanski discloses:
and determining, by the computing device using the value and the second encryption key, the device identifier from the signature responsive to verification of the signature (Ochmanski discloses the device identity server validating the device identifier by using the string and the public key once the signature has been validated in Paragraph 45).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a means of verifying the device identifier once the signature has been verified and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security of the system by verifying that the device identifier used by the signature is the device identifier for a legitimate user device.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (20160352524) and Ochmanski (20170099148) as applied to claim 15 above, and further in view of Bahety (20210288808).
With regard to Claim 16,
Kinney and Ochmanski does not disclose:
comprising providing, by the computing device responsive to the status, both the refresh token and the second access token to permit the client to access the service for a defined duration of time.
However, in an analogous art, Bahety discloses:
comprising providing, by the computing device responsive to the status, both the refresh token and the second access token to permit the client to access the service for a defined duration of time (Bahety discloses a refresh token and a second access token being provided to the client after the client’s status has been verified to be valid in Paragraph 39).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a means of providing a second access token along with a refresh token and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the system to immediately send an access token with a refresh token when a token refresh has been requested by a user or device.

Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (20160352524) as applied to claim 1 above, and further in view of Bahety (20210288808).

With regard to Claim 5,
Kinney does not disclose:
comprising transmitting, by the computing device, the value responsive to determining that the access token is expired.
However, in an analogous art, Bahety discloses:
comprising transmitting, by the computing device, the value responsive to determining that the access token is expired (Bahety discloses proof data being transmitted to the client in response to an access token expiring in Paragraph 51).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a means for the system to request another access token once the current access token has expired and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the convenience of the system by allowing the system to automatically request a second access token once the first access token has expired.

With regard to Claim 12,
Kinney does not disclose:
comprising transmitting, by the computing device, the value responsive to determining that the access token is expired.
However, in an analogous art, Bahety discloses:
comprising transmitting, by the computing device, the value responsive to determining that the access token is expired (Bahety discloses proof data being transmitted to the client in response to an access token expiring in Paragraph 51).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a means for the system to request another access token once the current access token has expired and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the convenience of the system by allowing the system to automatically request a second access token once the first access token has expired.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (20160352524) and Ochmanski (20170099148) as applied to claim 15 above, and further in view of Smolny (20190364035).

With regard to Claim 18,
Kinney and Ochmanski does not disclose:
comprising transmitting, by the computing device, the value responsive to determining that a previous refresh token issued to the client is expired.
However, in an analogous art, Smolny discloses:
comprising transmitting, by the computing device, the value responsive to determining that a previous refresh token issued to the client is expired (Smolny discloses the client transmitting data used for the token refresh process once the previous token has expired in Paragraph 77).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a means of initiating a token refresh process once a refresh token has expired and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the client to automatically request a new refresh token once the previous token has expired.

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (20160352524) and as applied to claim 1 above, and further in view of Dunjic (20190372993).
With regard to Claim 6,
Kinney does not disclose:
determining, by the computing device responsive to the request, that a refresh token issued to the client for obtaining an access token is unexpired
and transmitting, by the computing device responsive to determining that the refresh token is unexpired, the value
However, in an analogous art, Dunjic discloses:
determining, by the computing device responsive to the request, that a refresh token issued to the client for obtaining an access token is unexpired (Dunjic discloses the system determining that a bearer token which can be a refresh token has not expired in response to a user request for access to a resource in Paragraph 67 and further in view of Paragraph 34).
and transmitting, by the computing device responsive to determining that the refresh token is unexpired, the value (Dunjic discloses the system sending a value in the form of proof data to a user after determining that the bearer token has not expired in Paragraph 65 and further in view of Paragraph 67).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a refresh token and a means of determining whether the refresh token has expired and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability and security of the system by allowing the system to refresh the access token during long sessions while preventing illegitimate users from gaining access to access tokens through a previous refresh token that has since expired.

With regard to Claim 13,
Kinney does not disclose:
wherein the one or more processors are configured to: determine, responsive to the request, that a refresh token issued to the client for obtaining an access token is unexpired; 
and transmit, responsive to determining that the refresh token is unexpired, the value 
However, in an analogous art, Dunjic discloses:
wherein the one or more processors are configured to: determine, responsive to the request, that a refresh token issued to the client for obtaining an access token is unexpired (Dunjic discloses the system determining that a bearer token which can be a refresh token has not expired in response to a user request for access to a resource in Paragraph 67 and further in view of Paragraph 34).
and transmit, responsive to determining that the refresh token is unexpired, the value (Dunjic discloses the system sending a value in the form of proof data to a user after determining that the bearer token has not expired in Paragraph 65 and further in view of Paragraph 67).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a refresh token and a means of determining whether the refresh token has expired and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability and security of the system by allowing the system to refresh the access token during long sessions while preventing illegitimate users from gaining access to access tokens through a previous refresh token that has since expired.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kinney (20160352524) and Ochmanski (20170099148) as applied to claim 15 above, and further in view of Dunjic (20190372993).

With regard to Claim 19,
Kinney and Ochmanski does not disclose:
comprising querying, by the computing device, a management service using the device identifier to identify the status of the client.
However, in an analogous art, Dunjic discloses:
comprising querying, by the computing device, a management service using the device identifier to identify the status of the client (Dunjic discloses the system querying the authorization server to identify the validity of a client using the user identifier in Paragraph 63 and further in view of Paragraph 62 and Paragraph 61).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Kinney by incorporating a secondary service that can identify the status of the client with a device’s identifying information and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security of the system by allowing an authorized service to verify the validity of the a client device on behalf of the system.

Response to Arguments

Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive, therefore rejections to claims 1-20 is maintained.

In the remarks applicants argued that:
Argument: Kinney does not teach determining, by the computing device using the value and a second encryption key, the device identifier from the signature.

Response: Kinney teaches determining, by the computing device using the value and a second encryption key, the device identifier from the signature (Kinney discloses the authentication system creating a server-side signature and then comparing it to the signature sent by the user device to determine if the device identifier is correct, the server-side signature being created using the token code and a second signature encryption key in Paragraph 56 and further in view of Paragraph 57).

Argument: Kinney does not teach identifying, by the computing device, a status of the client according to the device identifier.

Response: Kinney teaches identifying, by the computing device, a status of the client (fig 4, para 24,user device is registered and authenticated, a user may be  enabled) the device according to the device identifier (Kinney discloses the authentication system authenticating the device identifier of the user device to determine if the user device is a valid device in Paragraph 53).

Argument: Kinney does not teach providing, by the computing device responsive to the status, the access token.

Response: Kinney teaches providing, by the computing device responsive to the status (para 57, user device 104 may be authenticated to receive the secure user information), the access token (Kinney discloses the authentication system providing the user device secure user information which can be used as an access token once the device’s signature has been authenticated and the device has been deemed valid in Paragraph 58 and further in view of Paragraph 57).

Note: please see above with regards to arguments for claims 1-20.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493